Citation Nr: 1505565	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-02 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from June 1977 to October 1977 and from September 1990 to September 1991, with subsequent Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran provided testimony during a hearing before the undersigned at the RO in August 2014.  


FINDING OF FACT

Degenerative disc disease of the lumbar spine was first diagnosed during active duty service.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection for a lumbar spine disability, the issue on appeal is substantiated, and there are no further duties to notify or assist the Veteran with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

When chronic diseases are shown in service, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

The Veteran asserts that he was first diagnosed with a lumbar spine disability during service.  Service treatment records demonstrate that the Veteran was diagnosed with degenerative disc disease L5-S1 with painful motion in August 1991 while on active duty.  Post-service treatment records, including a January 2008 X-ray conducted in connection with a VA examination demonstrate current degenerative disc disease L5-S1 with painful motion.  

As such, the Board finds that service connection for degenerative disc disease of the lumbar spine is warranted.  


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


